Citation Nr: 0300758	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  95-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Charles F. Unmack, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 
1946.  He died in July 1985.  The appellant is his 
surviving spouse.

In a July 1999 determination, the Board of Veterans' 
Appeals (Board) found that new and material evidence had 
been received to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  
The case was again before the Board in October 2000 at 
which time it was remanded to the RO for further 
development.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the appeal have been obtained.

2.  The veteran was not service connected for any 
disability at the time of his death.

3.  The veteran died in July 1985 while an inpatient at 
the VA Medical Center in Salt Lake City, Utah.  The death 
certificate reflects the immediate cause of death was 
septic shock.  An autopsy was performed and revealed the 
veteran had acute leukemia, severe bronchitis with diffuse 
pneumonia, large liver and spleen, and urine retention 
with probable stricture.

4.  The presence of leukemia was not documented until 
1984.

5.  The competent and probative medical evidence of record 
indicates that leukemia was not present during the 
veteran's service and was first manifested many years 
following any exposure he may have had to ionizing 
radiation; the evidence does not establish a relationship 
between the veteran's leukemia and his period of service, 
to include his exposure to ionizing radiation.


CONCLUSION OF LAW

Disability which caused or contributed substantially or 
materially to cause the veteran's death was not incurred 
in or aggravated as a result of the veteran's exposure to 
ionizing radiation during service, nor may its incurrence 
or aggravation during service be presumed based on the 
veteran's participation in a radiation risk activity.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent law and regulations.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where it is contended that disease developed as a result 
of exposure to ionizing radiation during service, service 
incurrence or aggravation may be presumed under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for diseases, 
to include leukemia, if certain conditions are met.  The 
threshold requirement for consideration under 38 U.S.C.A. 
§ 1112(c) is that the veteran participated in a 
"radiation-risk activity," which means on-site 
participation in a test involving the atmospheric 
detonation of a nuclear device; the occupations of 
Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending 
on July 1, 1946; or internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who 
worked in the occupation forces of Hiroshima or Nagasaki 
during the period August 6, 1945, to July 1, 1946.  See 38 
C.F.R. § 3.309(b)(i)(ii).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties 
within 10 miles of the city limits of either Hiroshima or 
Nagasaki, Japan, which were required to perform or support 
military occupation functions such as occupation of 
territory, control of population, stabilization of the 
Government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or 
materials...38 C.F.R.§ 3.309(d)(3)(vi).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When 
dose estimates provided are reported as a range of doses 
to which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R.§ 3.311(a)(2).

In cases containing allegations of participation in 
atmospheric nuclear weapons test participation and 
Hiroshima and Nagasaki claims, if military records do not 
establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded.  
38 C.F.R.§ 3.311(a)(4)(i).  Neither the veteran nor the 
veteran's survivors may be required to produce evidence 
substantiating exposure if the information in the 
veteran's service records or other records maintained by 
the Department of Defense is consistent with the claim 
that the veteran was present where and when the claimed 
exposure occurred.  38  C.F.R. § 3.311(a)(4)(ii).

When it has been determined that a veteran has been 
exposed to ionizing radiation as the result of 
participation in the occupation of Nagasaki or Hiroshima, 
Japan, from September 1945 to July 1946, and he 
subsequently developed some potentially radiogenic 
disease, the claim will be referred to the Under Secretary 
for Benefits (USB) for further consideration.  The USB is 
to consider the claim with reference to specified factors 
and request an advisory medical opinion from the Under 
Secretary for Health; if, after this consideration, the 
USB determines that there is no reasonable possibility 
that the veteran's disease resulted from radiation 
exposure in service, the USB shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311.

The list of radiogenic diseases found under 38 C.F.R. 
§ 3.311(b)(2) includes all cancers.  Bone cancer must 
become manifest within 30 years after exposure; leukemia 
may become manifest at any time after exposure.  38 C.F.R. 
§ 3.311(b)(5).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary of VA shall consider all 
information and lay and medical evidence of record in the 
case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 105; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The service medical records reflect no complaints or 
indication of the presence of leukemia.  

The post service medical evidence reflects the veteran was 
hospitalized at a VA medical center in March 1984.  He 
complained of being extremely short of breath by walking 
just a short distance.  He also stated he had blood on his 
handkerchief when blowing his nose occasionally in the 
morning.  He had a history of giving blood routinely to 
the Red Cross blood bank in his community.  However, he 
stated that in February 1984, he was refused any further 
donation in view of the fact that he was somewhat anemic.  
Bone marrow biopsy during hospitalization showed 
myelofibrosis.  

Hospitalization at another VA medical center in July 1984 
was for evaluation of increasing dyspnea and fatigue.  It 
was noted that about two weeks prior to admission the 
veteran had begun to notice cervical lymphadenopathy which 
was tender.  He also complained of difficulties with nasal 
drainage.  Diagnostic studies showed the presence of acute 
leukemia, probably granulocytic.  

The veteran continued thereafter to receive treatment for 
his leukemia.  His terminal hospitalization revealed that 
he was hospitalized at the VA Medical Center in Salt Lake 
City, Utah, in June 1985, for increased fatigue and a 70-
pound weight loss over a 6-week period.  During 
hospitalization he underwent chemotherapy and intrathecal 
methotrexate for his acute myelogenous leukemia.  The 
veteran died at the medical center on July 11, 1985.  

Autopsy examination showed marked bilateral pulmonary 
edema and hyperemia in addition to a diffuse mucopurulent 
bronchitis.  Additional findings were those of a congested 
liver and spleen; however, a myelogenous infiltrate was 
not obvious in those organs.  Bone marrow examination 
showed hypocellularity and many immature myeloid cells 
consistent with acute myelogenous leukemia in relapse.  It 
was stated the death was most likely secondary to a cause 
of pulmonary congestion, edema, and mucous bronchial 
plugging contributing to a profound hypoxia.

The autopsy protocol resulted in a clinical diagnosis of 
acute myelogenous leukemia, status post multiple 
chemotherapy courses.  Pathological diagnoses were:  
History of acute myelogenous leukemia and chemotherapy; 
bilateral bronchial pneumonia; hepatosplenomegaly; urinary 
retention secondary to probable prostatic urethral 
stricture; and horseshoe kidney.  

When the appeal was considered by the Board in 
October 2000, it was conceded that the veteran was present 
in Nagasaki, Japan, sometime in April or May 1946.  

The case was referred to the Defense Threat Reduction 
Agency (DTRA) at Fort Belvoir, Virginia, where it was 
reviewed in February 2001.  It was stated that a 
scientific dose reconstruction, titled Radiation Dose 
Reconstruction U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, in 1945-1946 (BNA 5512 F), had determined 
the maximum possible radiation dose that might have been 
received by any individual who was at either Hiroshima or 
Nagasaki, for the full duration of the American occupation 
(September 1945 to June 1946 for Nagasaki; and September 
1945 to March 1946 for Hiroshima).  It was indicated that 
using all possible "worst case" assumptions, the maximum 
possible dose any individual serviceman might have 
received from external radiation, inhalation, and 
ingestion was less than 1 rem.  An individual at the DTRA 
stated that this did not mean that any individual 
approached that level of exposure.  He remarked that "in 
fact, it is probable that the great majority of servicemen 
assigned to Hiroshima and Nagasaki occupation forces 
received no radiation exposure whatsoever, and that the 
highest dose received by anyone was a few tens of 
millirem."

In October 2001, a representative of the Chief Public 
Health and Environmental Hazards Officer of VA reviewed 
the record and referred to the DTRA estimate that the 
veteran might have been exposed to a dose of ionizing 
radiation during service of less than 1 rem.  It was 
indicated that calculations revealed that exposure to 
3.66 rads or less at age 26 (the veteran's age when the 
records reflect that he was first exposed to ionizing 
radiation) provided a "99 percent credibility that there 
was no reasonable possibility that it is as likely as not 
that leukemia appearing 20 or more years after exposure is 
related to ionizing radiation."  (Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) 
science panel report, November 6, 1988, page 29).  It was 
stated that among Japanese A-bomb survivors the mortality 
rate for leukemia was significantly elevated at 40 rads 
and above, but not at lesser doses, with the excess 
peaking within 10 years of exposure (Health Effects of 
Exposure to low levels of Ionizing Radiation (BEIR V) 
1990, pages 242-253).  Other studies reportedly showed 
increased risk of leukemia from doses over 10 rads 
(Mettler and Upton, Medical Effects of Ionizing Radiation, 
2nd edition, 1995, page 119).  Accordingly, the individual 
opined that it was "unlikely" that the veteran's acute 
myelocytic leukemia could be attributed to his exposure to 
ionizing radiation in service.

VA's Director of Compensation and Pension Service referred 
to the Undersecretary for Health's opinion that it was 
unlikely that the veteran's acute myelocytic leukemia 
could be attributed to his exposure to ionizing radiation 
in service.  As a result of that opinion, and following 
review of the evidence in its entirety, the Director of 
the Compensation and Pension Service stated that it was 
"our opinion that there is no reasonable possibility the 
veteran's disability was the result of such exposure."  

Analysis

Initial Matters:  Duty to Assist

After carefully reviewing the record on appeal, the Board 
has concluded that the requirements of the Veterans' 
Claims Assistance Act of 2000 (VCAA) have been satisfied 
with respect to the issue on appeal.  The VCAA is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating a claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant of which portion, if any, of the evidence that is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

The RO properly developed the claim based upon exposure to 
ionizing radiation pursuant to 38 C.F.R. §§ 3.309(d) and 
3.311.  All available pertinent service records have been 
obtained.  The RO was able to obtain a reconstructed dose 
assessment from the Nuclear Test Personnel Review of the 
DTRA.  The records were forwarded to the Under Secretary 
for Health Benefits at VA for consideration pursuant to 
38 C.F.R. § 3.311(b)(1).  An advisory medical opinion was 
provided by the Undersecretary for Health as requested.  
See 38 C.F.R. § 3.311(c)(1).

The Board finds that the appellant has been given ample 
notice of the kind of evidence which should be submitted 
in support of the claim on appeal and has been accorded 
the opportunity to present evidence and argument in 
support of her claim; and to date she and her attorney 
have done so.  In short, the Board has considered the 
provisions of the VCAA in light of the issue on appeal, 
and finds that the development of the claim has been 
consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the appellant or help the 
Board's inquiry, and would only serve to unnecessarily 
delay a decision.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991).  

The record reflects the case has been before the Board on 
two separate occasions already and additional development 
has been undertaken on each occasion.  When the Board 
addresses in its decision a question that has not been 
addressed by the RO, it considers whether the appellant 
has been given adequate notice to respond, and, if not, 
whether she has been prejudiced.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).  The appellant's claim has been 
adjudicated by the RO under the same statutory and 
regulatory criteria which must be applied by the Board.  
Accordingly, the Board does not believe that a remand for 
adjudication is required under the VCAA or otherwise.

The Board also finds that the RO complied with the 
directives from previous remands.  The RO has contacted 
all of the individuals and agencies listed in the remands, 
obtained a dose assessment for the veteran, and referred 
the case to the Under Secretary for Benefits for 
consideration.  

In this case, the appellant is seeking service connection 
for the cause of the veteran's death.  The medical 
evidence shows that acute myelogenous leukemia caused the 
veteran's death.  Leukemia is among the radiogenic 
diseases specified in 38 C.F.R. § 3.311(b)(2).  The 
medical evidence shows that the leukemia became manifest 
many years after exposure.  The veteran was exposed to the 
radiation in 1946.  Leukemia was not first diagnosed until 
1984.

A dose assessment regarding the veteran's exposure to 
radiation in service was obtained.  The DTRA has 
determined that the veteran's maximum possible dose was 
less than 1 rem.

After a careful review of the evidence of record, the 
Board finds that the fatal leukemia did not result from 
exposure to ionizing radiation in service.  In an October 
2001 medical opinion, the Chief Public Health and 
Environmental Hazard Officer concluded that it was 
"unlikely" that the veteran's acute myelocytic leukemia 
could be attributed to his exposure to ionizing radiation 
in service.  Citation was made to scientific and medical 
research which supported that conclusion.  

The Board finds this medical opinion to be critical, 
probative and persuasive.  It is the Board's 
responsibility to assess the credibility and the probative 
value of the evidence of record in it's whole.  See, e.g., 
Madden v. Gober, 125 F. 3d. 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet.App. 69-72 (1993); Hensley v. 
Brown, 5 Vet.App. 155, 161 (1993).  

The Chief Public Health and Environmental Hazards Officer 
is an expert; she has special knowledge in the field of 
medical effects of ionizing radiation and is competent to 
render a medical opinion as to whether the veteran's 
leukemia was due to the exposure of less than 1 rem of 
radiation in service.  The Board also points out the 
individual analyzed recent scientific studies regarding 
the medical effects of ionizing radiation exposure and the 
epidemiology of radiogenic diseases and referred to the 
scientific and medical research to support the medical 
conclusion.  In evaluating the probative value of medical 
statements, the Board looks at factors such as the 
author's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).

The appellant and representative have not submitted any 
medical evidence to support their contention that the 
leukemia was caused by the veteran's exposure to less than 
1 rem of ionizing radiation in service.  There is no 
medical evidence of record which supports their claim that 
the leukemia was due to the veteran's exposure to ionizing 
radiation in service.  

In sum, for the reasons and bases set forth above, the 
Board finds that the evidence is against the claim for 
service connection for the cause of the veteran's death.



						(Continued on next page)






ORDER

Service connection for the cause of the veteran's death 
due to ionizing radiation exposure is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

